Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154783                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  FEDERAL HOME LOAN MORTGAGE                                                                                          Justices
  CORPORATION,
           Plaintiff/Counterdefendant-
           Appellee,
  v                                                                 SC: 154783
                                                                    COA: 333361
                                                                    Cass CC: 15-000723-AV
  TODD HOUSE and CAROL HOUSE,
           Defendants/Counterplaintiffs-
           Appellants.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2017
           d0110
                                                                               Clerk